          Case 1:20-cr-00278-TNM Document 36 Filed 08/17/21 Page 1 of 17




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
----------------------------------------------------x
UNITED STATES OF AMERICA,

                          Plaintiff,

v.                                                          Case No.: 1:20-CR-000278 TNM

KEITH BERMAN,

                           Defendant.
----------------------------------------------------x


                   DEFENDANT’S REPLY TO THE GOVERNMENT’S
             OPPOSITION TO DEFENDANT’S OMNIBUS PRETRIAL MOTIONS


        Defendant Keith Berman respectfully submits this reply to the Government’s opposition to

the Defendant’s omnibus pretrial motions.



        I.       Motion to Dismiss Count Four

        The initial defense motion challenging Count Four established that the testimony alleged

in the Indictment to be the false statement made by Mr. Berman during his SEC deposition was a

statement he never uttered.

        Count Four alleges that during Mr. Berman’s October 9, 2020 SEC deposition, he “did

knowingly and willfully make materially false, fictitious and fraudulent statements and

representations, to wit, in sworn testimony before the U.S. Securities and Exchange Commission,

BERMAN falsely stated that he was not involved in posting on Investors Hub message boards.”

However, that was not his testimony. It is undisputed that Mr. Berman’s actual testimony was:

“I’ve not been part of Money Makers, PNQ1, or Investors Hub Daily.” (Def. Ex.1 to the original


                                                        1
         Case 1:20-cr-00278-TNM Document 36 Filed 08/17/21 Page 2 of 17




motion and Govt. Ex. 1A to its opposition include the pertinent pages of the SEC deposition

transcript.)

        Tellingly, the Government offers no explanation for the material discrepancy between Mr.

Berman’s actual testimony and the fabricated version of it that Count Four wrongly alleges he

stated during the deposition. It also studiously avoids what it recognizes to be the “four bases” on

which the defendant moves to dismiss this count, but simply asserts that they all spring from Mr.

Berman not “ precisely say[ing] that he was not involved with posting on Investor’s Hub message

boards….” (Govt. Opp.). The Government’s use of the adverb “precisely” is wrong.

Mr. Berman did not say it at all—as a comparison of the actual and charged sworn testimony

conclusively demonstrates.

        Instead of even attempting to clarify how this disparity occurred, the Government offers

further obfuscation. First, the Government asserts that there is no difference between Investors

Hub Daily and Investors Hub Stock Market Message Board due to the fact that Investors Hub Hub

Daily provides a link to the message board. The existence of the link is a make-weight. Mr. Berman

testified at the deposition that he “was not part of Investors Hub Daily.” That statement was true,

which is apparently what caused the Government to distort what he said, changing his actual

testimony into a denial of posting on Investor Hub message boards—a denial he never made in his

SEC deposition.

        The Government accuses the defense of creating a “manufactured distinction” between

Investors Hub Daily and Investors Hub Stock Market Message Board and cites to the internet

address to Investors Hub Daily. (https://ih.advfn.com/daily/). What the Government fails to

mention is that the Investors Hub Stock Market Message Board has a separate and distinct internet

address because it is a different web site. (https://investorshub.adfvn.com/boards/hubstocks.aspx)


                                                 2
         Case 1:20-cr-00278-TNM Document 36 Filed 08/17/21 Page 3 of 17




       Moreover, this was a distinction that Mr. Berman’s testimony reflects, as even the

Government recognizes. According to the Government, Mr. Berman “immediately volunteered”

that he had “not been part of Money Makers, PNQ1, or Investors Hub Daily,” but when asked by

SEC counsel more specifically about “internet message boards,” the defendant “refused to

answer.” (Govt. Opp.at 5). Count Four alleges the crime of making a false statement, in violation

of Section 1001, not a refusal to answer.

       Although the Government acknowledges that Investors Hub Daily is a “daily news

bulletin,” it insists that Mr. Berman should have deduced the question about leaving part of the

SEC questionnaire blank was really intended to refer “to the message board part of the Investors

Hub website, not the daily bulletin.” (Govt. Opp. at 6) This echoes the position the Supreme Court

rejected in Bronston, where the Government argued that the perjury statute should extend to one

who makes “affirmative statements of one fact that, in context, constitute denials by negative

implication of a related fact.” United States v. Bronston, 409 U.S. 352, 361-62 (1973). The Court

unanimously held that “perjury by implication” cannot be a proper basis for perjury liability. The

false statement statute has no lesser standard.

       Finally, the Government’s position is that the Court should ignore the extraordinary

circumstance that Mr. Berman is accused of making a false statement, in violation of 18 U.S.C.

Section 1001, for a fictitious statement he never made, and instead let the jury decide whether he

can be convicted of this crime based on a spurious charge. However, in United States v. Good, 326

F.3d 589 (4th Cir. 2003), a case relied on by the Government, a defendant charged with a section

1001 offense made a pretrial motion to dismiss the Indictment on the ground that her allegedly

false statement was literally true and immaterial. Following a hearing, the district court dismissed

the indictment for lack of materiality. The Government appealed and the dismissal of the


                                                  3
         Case 1:20-cr-00278-TNM Document 36 Filed 08/17/21 Page 4 of 17




Indictment was affirmed. Contrary to the Government’s position, the Good case demonstrates that

motions, such as the defense challenge to Count Four, are appropriate for pretrial consideration.



       II. Motion to Dismiss Count Three

       The initial defense motion argued that this count, which alleges that Mr. Berman corruptly

influenced “a proceeding conducted by the Securities and Exchange Commission in relation to

DECN,” in violation of 18 U.S.C. Section 1505, should be dismissed to the extent Count Three is

based on one or more letters submitted to the SEC Chairman, its Inspector General, and SEC

Enforcement Division staff, complaining about the investigation and its impact on DECN’s

business, because such letters are protected First Amendment speech.

       First, the Government opposes the motion on the ground that the obstruction count

“encompasses conduct broader” than the SEC letters. (Govt. Opp. at 8). The Government citations

to this purportedly broader conduct refute rather than support its position. The Government cites

to paragraphs 14e-f and 49-64 of the Indictment as alleging obstructive conduct other than the

letters. However, paragraphs 14f, 49, 52-60, and 62-64—in other words all but 5 of the 18

paragraphs— cited by the Government concern the SEC letters. Further, the section of the

Indictment alleging SEC obstruction is entitled: “BERMAN’S Role in Creation of a a Purported

Shareholder Letter to Corruptly Influence, Obstruct, and Impede the SEC’s Investigation.” In

short, despite the Government’s disingenuous argument about alleged conduct other than the

letters, the Indictment’s obstruction allegations are clearly centered on the subject of the SEC

letters, which are protected speech.

       These letters had no obstructive effect on the SEC whose proceedings were not impaired

by them one whit. The letters were sent on June 22, July 28, and August 11, 2020. On August 12,


                                                4
         Case 1:20-cr-00278-TNM Document 36 Filed 08/17/21 Page 5 of 17




2020, one day after the date of the third letter, the SEC took the deposition of Dr. Matthew Musho,

described in the Indictment as a technical adviser to DECN and someone the Government has said

is a trial witness. Although the Government contends the letters “were designed to impede an SEC

proceeding and intimidate SEC staff attorneys,” (Govt. Opp. at 8), they had no such effect. Indeed,

several of the SEC lawyers whose names appear in the letters participated in Dr. Musho’s

deposition. Two months after the third letter, Mr. Berman was deposed, on October 9 and 16, 2020

by some of the same evidently unintimidated SEC attorneys.

       One month later, on November 13, 2020, the SEC issued a Wells notice to counsel for Mr.

Berman. The SEC Enforcement Division Manual describes the purpose of a Wells notice is to

advise a person under investigation that the SEC staff has decided to recommend to the

Commission that an action or proceeding commence alleging securities law violations.

(Section24, SEC Enf. Div.Manual). In short, within 90 days after the third SEC letter, the

Enforcement Division had concluded its investigation and decided it should go forward.

       On or about December 5, 2020 counsel for Mr. Berman submitted a written response to the

Wells notice. This notice referenced some of the same material included in the SEC letters. Less

than two weeks later, on December 17, 2020, the SEC filed an action against Mr. Berman and

DECN in the United States District Court for the Southern District of New York, alleging securities

law violations arising from the same conduct that gave rise to the securities law and wire fraud

allegations in the Indictment. SEC v. Keith Berman and Decision Diagnostics Corp., 20 Civ.

10658. The SEC case has been stayed by Judge Loretta Preska, to whom it was assigned, until the

conclusion of the criminal case. Although the Indictment alleges that the SEC letters “were

intended to bring about the end of the SEC investigation,” this description of this very active

investigation was clearly unaffected by the SEC letters.


                                                5
         Case 1:20-cr-00278-TNM Document 36 Filed 08/17/21 Page 6 of 17




       The Government focuses on a small handful of internet posts in May and June 2020 in

which Mr. Berman used “fake personas,” such as “plutonium,” plutoniumimplosion, and

“Matthew Steinmann.” As anyone with an internet search engine can verify, when one registers

for either IHUB or Investors Hangout, the sites ask what alias you want to use on the site.

(https://investorshub.adfvn.com/secure/reguser3.aspx;https://investorshangout.com./login).

Even a brief tour of these sites, shows that others who participate on these sites use pseudonyms.

The use of aliases for all kinds of activities on the internet utilize aliases. This even extends to on-

line   dating.https://www.washingtonpost.com/news/the-intersect/wp2015/02/13want-to-suceed-

in-online-dating-pay-more-attention-to-your-user-name.

       Indeed, persons much more prominent than Mr. Berman have been known to use “fake

personas” when it suited their purposes, including former Present Trump, who falsely pretended,

well before he ran for president, to be a Trump publicist, using the names John Miller and John

Barron, to plant favorable stories about himself in the New York press. (See

https://www.washingtonpost.com/news/the-fix/wp/2016/03/21/the-amazing-story-of-donald-

trump's-old-spokesman-john-barron-who-was-actually-donald-trump-himself.

       The Government goes so far as to contend “everything about the purported ‘shareholder

letters’ was as lie,” although it is careful to specify that this is what the “government alleges,”

because the Indictment does not do so. Paragraph 58 is the sole part of the Indictment that describes

the content of any of the letters and not alleges no false statement. (Govt. Opp. at 8, n. 3)

        The Government also wrongly contends that the Indictment alleges that Mr.Berman

signed the purported “shareholder letter” using the fake name ‘Matthew Steinmann.” (Ind. par. 59;

Govt. Opp. at 9, n. 4) Both the Indictment and the Government are mistaken. All three letters bear

the hand-written signature of Matt Chad. All three were e-mailed to the SEC from Mr. Chad’s


                                                   6
         Case 1:20-cr-00278-TNM Document 36 Filed 08/17/21 Page 7 of 17




email. Each letter includes the type-written names of dozens of persons under the heading

“Shareholders in support of this document.” Among these are the names Matt Matt Chad and

Matthew Steinmann.

       Finally, the Government refers to the Indictment’s allegation that Mr. Berman posted

messages on internet message boards “to threaten investors with civil liability or jail time if they

approached the SEC with concerns about the defendant’s fraudulent conduct.” (Govt. Opp. at 9).

The Indictment includes no allegation that Mr. Berman ever threatened a single DECN investor.

The Indictment instead refers to this alleged conduct as pertaining “to individuals who approached

the SEC and other regulators,” and refers to the following statement attributed to Mr. Berman: “he

hope[d] the list of people that complained to the [SEC] …have been accurate when they listed their

allegations” suggesting that someone who supplied false information to the SEC could face civil

or criminal liability, using in this connection the phrase ”knock knock day.” (Ind. par. 50). This

had nothing to do with investors, which the SEC letters clearly show. Each letter complains that

the SEC had been influenced by “malicious information supplied by “rogue” message board

posters intent on harming DECN.

       Turning to the cases cited by the Government, they have little or nothing to do with the

circumstances of the present case or this motion. The Government argues these authorities

undermine Mr. Berman’s First Amendment challenge to Count Three. They do not. For instance,

in United States v. Safavian, 528 F.3d 957 (D.C. Cir. 2008), all of the counts—including the

obstruction charges—were either reversed or vacated. The Government also cites to cases which

it contends rebut Mr. Berman’s First Amendment challenge to this count. However, these decisions

seem to have been selected solely because of scattered dicta plucked from the opinions which

make them appear superficially to be relevant.


                                                 7
         Case 1:20-cr-00278-TNM Document 36 Filed 08/17/21 Page 8 of 17




       For example, the only connection with the First Amendment in Lund v.City of Rockford,

Illinois, 956 F.3d 938, 947 (7th Cir. 2020), is that a reporter, while photographing near the location

of a police investigation of prostitution, was chased away from the scene by police officers, leading

to his arrest on a traffic violation for driving the wrong way on a one-way street. The reporter later

brought a civil rights action, under 42 U.S.C. Section 1983, alleging First Amendment retaliation

for the arrest, but lost because the arrest was supported by probable cause for the traffic violation.

In Sutherland v. United States, 921 F.3d 421,426-27 (4th Cir. 2019), the defendant was convicted

for obstruction after submitting falsified documents to the U.S. Attorney’s Office. He claimed on

appeal that he was charged with obstruction of a grand jury proceeding and the relationship

between the phony documents he submitted to the U.S. Attorney and the grand jury proceeding

did not meet the nexus requirement set forth in United States v. Aguilera, 515 U.S. 593 (1995),

and Marinello v. United States, 138 S. Ct. 1101 (2018). This prompted the Court to consider

whether a broadly construed obstruction statute could chill or unduly burden the right of persons

to protest government action. Understood, in context, the decision supports Mr. Berman’s right to

participate in the submission of the SEC letters protesting about the harm being incurred by DECN.

       In United States v. Parker, 871 F3d 590, 605 (8th Cir. 2017), a defendant challenged

multiple convictions on appeal. One claim was that the district court erred in denying a request for

a jury instruction to the effect that certain emails he had sent were protected First Amendment

speech. The emails in question were sent to the defendant’s fellow gang members in prison

instructing them to “smash” another inmate who had become a “rat.” This hardly compares to the

SEC letters that are the basis of Mr. Berman’s First Amendment claim. In United States v. Clum,

607 F. App’x 922, 928(11th Cir. 2015), a tax resistor’s claim that seminars he gave were protected

speech was belied by the evidence that he used the seminars to incite other tax payer’s to file false


                                                  8
         Case 1:20-cr-00278-TNM Document 36 Filed 08/17/21 Page 9 of 17




refund claims and engage in other illegal tax-related acts. Finally, and ironically, the Government

relies on United States v. Alvarez, 567 U.S. 709 (2012), a case which the defense cited in its initial

motion because it is Supreme Court precedent that even false speech—in this case, a bogus claim

by the defendant to have received the Congressional Medal of Honor—is protected from

prosecution by the First Amendment.

       In sum, both the evidence and the law support the defendant’s claim that the SEC letters

are protected First Amendment speech that cannot be the basis of a criminal prosecution for

obstruction of an SEC proceeding.



       III. Motion to Dismiss Counts Two and Three

       In its opposition to this motion, the Government proves the defense point, despite its self-

congratulatory assertion that it fully and frankly responded to the Court’s question to the

Government whether the superseding Indictment “is going to relate to information that you were

not aware of before and you feel like this is the only option.”

       Of course, seeking a superseding Indictment was not ‘the only option.” Indeed, from

December 17, 2020, when the original Indictment was unsealed, and April 27, 2021, when the

Government advised the Court of its intent to supersede, the Government presumably believed

proceeding on the two counts of securities fraud and the making of a false statement was a perfectly

good option for the prosecution of this case.

       Assuring a Court that a superseder “will include new charges” is simply tautological

reasoning. By definition, a superseding Indictment includes new charges. Moreover, the

purportedly newly-discovered evidence justifying a superseder appears to consist merely of the

discovery of the name Matthew Steinmann being linked to Mr. Berman. But the initial source of


                                                  9
        Case 1:20-cr-00278-TNM Document 36 Filed 08/17/21 Page 10 of 17




this was Person 2 whom the Government describes as having written the SEC letters though

effectively as Mr. Berman’s amanuensis. No explanation is offered of the importance of

interviewing Person 2 on April 16, 2021— especially since there are references to Person 2’s role

in the SEC letters at paragraph 47-50 in the original Indictment.

       The Government’s claim that the superseder is based on new discovery—“some of which

had not been obtained as of the date of the status conference” (Govt. Opp. at 12) —appears to be

true but barely so if this is a reference to the information received from Investors Hangout the very

next day after the April 27 status conference. (Id.)

       The Government opposition itemizes the purportedly new information in the superseder.

This is very thin gruel indeed. Virtually all of these references to “new” information can be traced

to allegations in the original Indictment. For instance, it was alleged in the original Indictment

that Mr. Berman used aliases on internet forums; his alleged role in the SEC letters was set forth

in the original Indictment, as was even the reference to an SEC lawyer as Fredo. There are emails

in the superseder dated between March and May 2020, none of which could fairly be called “new”

information a year later in April 2021. The Government’s contention that the obstruction count

“was based on new information as a result of the government’s continued investigation,” obscures

the fact that the Government was well aware of Person 2 and Mr. Berman’s alleged role in the

SEC letters when it brought the original Indictment, as the allegations in the original Indictment

describe at paragraphs 47-49.

       The Government once again ignores the Court’s question of whether the addition of the

wire fraud count to the securities fraud count was the Government’s “only option.” Instead, the

Government’s explanation consists of a sentence remarkable only for its vacuous verbiage: While

the securities and wire fraud counts are based on similar facts, the government believes it


                                                 10
        Case 1:20-cr-00278-TNM Document 36 Filed 08/17/21 Page 11 of 17




reasonably necessary to charge one count of each in light of the circumstances of this case.” (Govt.

Opp. 14)

       In sum, the Government’s position appears to be that it can disregard the Court’s expressed

concerns, suggest that the superseding Indictment was prompted by newly discovered evidence,

which apart from its unexplained failure to follow-up with Person 2 —who is referred to in the

original Indictment—was fully available before as the original Indictment reflects.

       In exercising its power to add offenses in a superseding Indictment, the Government

believes the defendant should be grateful the Indictment includes four counts instead of 15. In

doing so, the Government has failed to heed Professor Moore’s warning of the unfairness that can

result: “The way in which a prosecutor chooses to combine offenses…in a single indictment is

perhaps second in importance only to his decision to prosecute. Equally decisive may be the

number of offenses which are cumulated against a single defendant, particularly if they are

unconnected.” 8 Moore’s Federal Practice 8-3 (1983 ed.).



       IV. Motion in Limine to Preclude the Admission of Uncharged Conduct

       This motion seeks to preclude the Government—at a trial dominated by evidence of

charged falsehoods in the press releases about the development of tests designed to detect COVID-

19 and of a charged false statement in an SEC deposition—from introducing evidence of other

allegedly untruthful statements by Mr. Berman.

       The Government’s opposition contends that none of this proposed evidence is subject to

Rule 404(b) because it is instead intrinsic to the charged crimes. The cases on which the

Government relies for this position are multi-defendant conspiracy cases. For instance, in United

States v. Machado-Erazo, 901 F.3d 326, 333-34 (D.C. Cir. 2018), the Court stated: “In conspiracy


                                                11
         Case 1:20-cr-00278-TNM Document 36 Filed 08/17/21 Page 12 of 17




prosecutions, the prosecution is usually allowed considerable leeway in offering evidence of other

offenses,” for two reasons neither of which apply to the present case: “to inform the jury of the

background of the conspiracy charged [and] to link a defendant to other defendants and drug

transactions for which the conspiracy was responsible.” United States v. Moore, 651 F.3d 30 (D.C.

Cir. 2011), is to the same effect. It was a prosecution of a drug conspiracy, RICO conspiracy,

continuing criminal enterprise, and murder.

        In short, the admission of other acts evidence in such multi-defendant conspiracy cases

cannot be equated with the admissibility of other acts of alleged untruthfulness in the present case

against a lone defendant in a classic white collar matter. That is why it is wrong for the Government

apparently to use the “considerable leeway” applicable to conspiracy cases in the absence of a

conspiracy charge in the present case.

        The Government also relies on United States v. McGill, 815 F.3d 846, 880-82 (D.C. Cir.

2016), where the Court stated that uncharged other act evidence—even without a forbidden

propensity purpose—may still “contain the seeds of a forbidden propensity inference.” (citing

United States v. Bowie, 232 F.3d 923, 930 (D.C. Cir. 2000)). The Court also criticized the

Government in McGill for having an “overly capacious understanding of what can be introduced

as intrinsic evidence,” a criticism that applies to the Government’s stratagem of seeking to

introduce multiple uncharged lies in addition to the charged false statements that are at the core of

this case.

        The Government acknowledges that it has ample evidence that DECN did not have

sufficient revenue from Mr. Berman’s emails to the effect that his “personal situation is perilous,”

and “I am letting therefore people go on Friday.” (Ind. par. 9) The Indictment reflects knowledge

of DECN’s “periodic filings and disclosures,” which show that for the relevant period, DECN had


                                                 12
        Case 1:20-cr-00278-TNM Document 36 Filed 08/17/21 Page 13 of 17




a net operating loss of $3.1 million and a “Going Concern” qualification in its filings which

referred to conditions under which the Company would be unable to continue in existence. The

Government need not introduce the so-called misappropriation episode to establish an economic

motive here.

        In the event the Court denies this aspect of the motion, and allows the introduction of the

alleged misappropriation, the alternative relief is requested that this evidence be referred to solely

as the use of corporate funds for a personal and non-business purpose, omitting the unnecessarily

prejudicial facts of the alleged nature of the expenditures—which will only serve to either titillate

the jury or possibly result in their prejudicial moral disapproval.

       With respect to the uncharged acts that Mr. Berman lied when interviewed by law

enforcement agents, as we argued in our initial motion, such evidence is prejudicial in the extreme

in the context of the charged conduct already focused on allegations of false statements in press

releases and a false statement in an SEC deposition. If the Court denies this aspect of the motion,

our request is for the alternative relief set forth in United States v. Figueroa, 618 F.2d 934, 939-

40 (2d Cir. 1980), which provides that the admission of uncharged similar act evidence should

await the conclusion of the defendant’s case where the trial judge is in the best position to “assess

the probative worth of the evidence on this issue against its prejudicial effect.” Judge Newman’s

Figueroa opinion warned about the dangers associated with the undue tendency of the Government

to offer uncharged similar act evidence: “Despite the frequency with which these principles have

been expressed and the reversals that have followed, the Government persists in jeopardizing

convictions by offering evidence of similar crimes or acts.” We urge the Court to follow the

Figueroa protocol.




                                                 13
        Case 1:20-cr-00278-TNM Document 36 Filed 08/17/21 Page 14 of 17




       Finally, whether the Government labels the uncharged acts as “intrinsic” to its case or

“intertwined” with the charged offenses, the admission of these uncharged acts will necessitate the

Court giving multiple limiting instructions to the jury about the purposes they may and may not

consider them. Punctuating the trial and jury instructions with limiting instructions advising the

jury which alleged untrue statements are charged and for what purpose evidence of uncharged

false statements may be considered calls to mind Justice Jackson’s well-known comment: “The

naive assumption that prejudicial effects can be overcome by instructions to the jury…all

practicing lawyers know to be unmitigated fiction” Krulewitch v. United States, 336 U.S.440, 453

(1949) (Jackson, J., concurring); Bruton v. United States, 392 U.S. 123 (1968) (questioning the

efficacy of limiting instructions); United States v. Kaplan, 502 F.2d 606 (2d Cir.1974)(recognizing

limitations on jurors to keep interconnected thoughts separate from each other).

       In sum, for all the foregoing, and the points and arguments in our initial motion, defendant’s

motion in limine should be granted.



       V. Motion in Limine to Preclude Evidence of Evidence of Fraud
          After SEC and OTC Warnings

       In our initial motion, we showed that the trading public had abundant warnings about the

risks associated with purchasing shares in DECN after the SEC suspended trading in the

company’s shares and the OTC Markets Group identified DECN as a Caveat Emptor stock and

affixed the Skull and Crossbones image to its web page. Our argument is that after such warnings,

press releases or other statements attributed to Mr. Berman could not have had a material impact

on an investor who purchased DECN stock after the issuance of such warnings.

       In a prosecution for fraud, the Government must prove that the alleged representations were

material. Neder v. United States, 527 U.S. 1, 24-25 (1999). A statement is material if the alleged

                                                14
        Case 1:20-cr-00278-TNM Document 36 Filed 08/17/21 Page 15 of 17




misinformation or omission has a natural tendency to, or is capable of, leading a reasonable person

to alter his or her conduct. United States v. Rybicki, 354 F.3d 124, 145 (2d Cir. 2003 (en banc) The

crux of our motion is that no reasonable investor, in light of the warnings from the SEC about the

unreliability of statements from DECN and the resulting suspension of trading, plus the Buyer

Beware and universal symbol of danger warnings, could regard any DECN statements of Mr.

Berman’s as material.

       None of the cases cited by the Government is to the contrary. United States v. Weaver, 860

F3d 90, 96 (2d Cir. 2017), demonstrates once again the Government’s penchant for selectively

quoting from the decisions its cites, eliding from its partial quotation what the prosecution of the

case actually involved, which was the sale of worthless vending machines, and the defendant’s

claim that his victims had signed contracts disclaiming they had received false representations.

The purchases of the vending machines are the “worthless investments” referred to in the

Government’s opposition. Basic v. Levinson, 485 U.S. 224, 234 (1988), is a civil case involving

the “fraud on the market” theory in the context of the merger of two companies. In United States

v. Corsey, 723 F3d 366 (2d Cir. 2013), the Government excavated a single footnote from the

court’s discussion of the sentence guidelines, only to find a restatement of materiality.

       The balance of the Government’s opposition is based on its familiar litany of disapproval

of Mr. Berman’s complaints about the SEC and warnings that defense counsel should not

improperly harass trial witnesses in cross-examination—neither of which call for a substantive

response.

       In sum, because the “unreasonableness of a fraud victim in relying (or not) on a

misrepresentation does not bear or a defendant’s criminal intent…whereas, the materiality of the

false statement does,” United States v. Weaver, supra, at 95, the defense seeks to preclude evidence


                                                 15
        Case 1:20-cr-00278-TNM Document 36 Filed 08/17/21 Page 16 of 17




that Mr. Berman made materially false statements after the SEC trading suspension and

corresponding OTC Markets Group warnings which have been in place continuously for over

fifteen months.



       VI. Motion to Preclude Expert Evidence

       This motion was prompted by a reference in the Government’s expert witness disclosure

which suggested the witness would testify to the experience of individual investors. The specific

language which provoked concern was that the expert witness “may testify about trading by

specific shareholders, (including victims),” which would almost certainly be hearsay and give rise

to confrontation issues.

       The Government’s opposition disclaims that its expert will describe individual investor

experiences, and that his testimony will be “based on his review and analysis of brokerage account

records and/or raw data reflecting trading in DECN securities, not out-of-court statements made

by the specific shareholders themselves.” (Govt. Opp. 22). The Government opposition contains

the further assurance that its expert’s testimony will not relate statements by out-of-court

declarants.” (Govt. Opp. 23). On the basis of these commitments from the Government as to the

anticipated scope of its expert’s testimony, there appears to be no need for pretrial preclusion of

possible hearsay testimony.



       VII. Motion for a Bill of Particulars

       The Government’s opposition predictably gives the cold shoulder to the defense request

for particulars. As the motion indicated, the Indictment’s allegation that Mr. Berman “divert[ed]

the proceeds of the scheme for his personal use and benefit,” when combined with an absence of


                                                16
        Case 1:20-cr-00278-TNM Document 36 Filed 08/17/21 Page 17 of 17




any allegation that he ever sold a share of DECN stock during the period of the fraud was of

particular concern. (Def. Motion at 25). In light of the Government’s failure to provide particulars

as to this allegation, the defense is compelled to file a motion challenging the wire fraud count on

the ground that the statute “prohibits only deceptive schemes to deprive the victim of money or

property,” Kelly v. United States, 140 S. Ct. 1565 (2020), and “only a scheme to defraud money

or property from the victim of the fraud” is actionable under the wire and mail fraud statutes.

United States v. Walters, 997 F.3d 1219 (7th Cir. 1993).



Dated: August 17, 2021

                                      Respectfully submitted,

                                      /s/ Walter P. Loughlin

                                      Walter P. Loughlin, Esq. (D.C. Bar No.NY0433)
                                      340 West 57th Street
                                      Suite 5D
                                      New York, NY 10019
                                      Tel. (203) 216-3445

                                      Ronald S. Herzog, Esq.
                                      Goldberg Segalla LLP
                                      50 Main Street
                                      Suite 425
                                      White Plains, NY 10606
                                      Tel. (914) 798-5419

                                      Counsel for Defendant Keith Berman




                                                17
